Exhibit 10.12
AMENDED AND RESTATED
EMPLOYEE EXCESS BENEFITS AGREEMENT
          THIS AMENDED AND RESTATED AGREEMENT, made this       day of
                    , 200_, by and between                      (the
“Employee”), and THE TIMKEN COMPANY (“Timken”), an Ohio corporation having its
principal offices at Canton, Ohio.
          WHEREAS, the Company and the Employee currently are parties to an
Employee Excess Benefits Agreement, effective as of                      (the
“Prior Agreement”), and the Company and the Employee desire to amend and restate
the Prior Agreement to conform to the requirements of Section 409A of the
Internal Revenue Code (the “Code”).
          WHEREAS, this Agreement shall supersede and completely replace the
Prior Agreement as of January 1, 2009.
          NOW, THEREFORE, the parties covenant and agree as follows:

1.   Timken shall provide the following Excess Benefits:

  (a)   Except as provided in Section 2(a), if, under the Amended and Restated
Supplemental Pension Plan of The Timken Company (the “Supplemental Plan”), the
Employee would be eligible for a benefit pursuant to paragraph 2(a) of the
Supplemental Plan but for this Agreement and the Employee Terminates Employment
(as defined in Section 4(a) of this Agreement) after having been an elected
officer of Timken for five or more years, the Employee shall be eligible to
receive a benefit in an amount equal to the difference between

  (i)   the monthly pension the Employee would be entitled to receive under the
1984 Retirement Plan for Salaried Employees of The Timken Company and the
Retirement Plan for Salaried Employees of The Timken Company (hereinafter the
“Retirement Plans”) were it not for the limitations imposed by the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), and Sections 401
and 415 of the Internal Revenue Code of 1986, as amended (hereinafter
collectively referred to as “the Code Limitations”), and     (ii)   the monthly
pension he would actually receive under the Retirement Plans.

      If any portion of the Employee’s benefit under the Retirement Plans is not
payable at the same time the Employee’s Excess Benefits are payable, the

- 1 -



--------------------------------------------------------------------------------



 



      corresponding portion of the Excess Benefit under this Section 1(a) shall
be determined by calculating such corresponding portion of the Excess Benefit
that would be payable under Section 1(a) and that portion of the benefit that
would be payable under the Retirement Plans at age 65 and then actuarially
reducing such Excess Benefit from age 65 to the commencement date provided under
this Agreement for the Excess Benefits. Any actuarial adjustments under this
Section 1(a) shall be based on the “applicable mortality table,” as defined in
Code Section 417(e)(3) and the “applicable interest rate” as defined in Code
Section 417(e)(3), during the third calendar month (October) immediately
preceding the first day of the calendar year in which the determination is made.

      The Excess Benefits to which the Employee is entitled under this Section
1(a) shall commence, subject to Section 3, on the first day of the month
following the later of (A) the Employee’s Termination of Employment or (B) the
Employee’s       birthday. The form of payment of the Excess Benefits to which
the Employee is entitled under this Section 1(a) shall be as specified under the
provisions applicable to Participants under the Supplemental Plan.     (b)   If
a married Employee dies after having been an elected officer of Timken for five
or more years but prior to commencement of the Employee’s benefit payments and
the Employee’s Spouse is entitled to a monthly pension under the Retirement
Plans, Timken shall pay to the Employee’s Spouse an amount equal to the
difference between the monthly pension the Employee’s Spouse would be entitled
to receive under the Retirement Plans, were it not for the Code Limitations, and
the monthly pension the Employee’s Spouse would actually receive under the
Retirement Plans. Monthly payments shall be made until the Spouse’s death. A
Spouse’s benefit under this Section 1(b), shall commence on the first day of the
month following the later of (A) the Employee’s death, or (B) the date on which
the Employee would have reached age      .     (c)   Except as provided in
Section 2(a), if the Employee Terminates Employment after having been an elected
officer of Timken for five or more years, the Employee shall be entitled to a
monthly benefit under this Agreement equal to the sum of (i) and (ii), as
reduced by (iii), as follows:

  (i)   an amount equal to:

  (A)   60% of one-twelfth of Final Average Earnings (as defined in the
Retirement Plans without consideration of the pay limitation under Internal
Revenue Code Section 401(a)(17) and based on a five non-consecutive year
average) reduced by     (B)   the monthly annuity value equal to the sum of
(I) the account balance the Employee would have accumulated under the Savings

- 2 -



--------------------------------------------------------------------------------



 



      and Investment Pension (SIP) Plan and any other qualified defined
contribution plans sponsored by Timken and the Post-Tax Savings Plan (the
“Savings Plans”) as of December 31, 2008 but excluding amounts contributed by
the Employee as of such date, such account balance being determined in the
manner set forth in the next to last paragraph of this Section 1(c), plus
(II) the account balance the Employee would have accumulated under the Savings
Plans during the period beginning on January 1, 2009 and ending on the date that
Excess Benefits are to commence under this Section 1(c), but excluding amounts
contributed by the Employee during such period, such account balance being
determined in the manner set forth in the next to last paragraph of this
Section 1(c).

      multiplied by the following ratio:

Years of Continuous Service after December 31, 2003
All Years of Continuous Service

  (ii)   1.75% of Final Average Earnings (as defined in the Retirement Plans
without consideration of the pay limitation under Internal Revenue Code
Section 401(a)(17) and based on a five non-consecutive year average) reduced by
1.25% of the Employee’s yearly primary Social Security amount, as estimated by
the Company based on the provisions of the Social Security Act, payable at
normal retirement date, the result multiplied by years of Continuous Service
completed prior to January 1, 2004 (to a maximum of 40) with the product
multiplied by 1.05.     (iii)   the benefit of the Employee shall be reduced by
the total of (A) and (B) as follows:

  (A)   the monthly payment from the Retirement Plans before any adjustments for
optional forms of benefits are made but after any adjustment for early
commencement, and     (B)   the monthly payment under subsection (a) above
before any adjustments for optional forms of benefits are made but after any
adjustment for early commencement.

      The benefit to which the Employee is entitled to receive under this
Section 1(c) shall commence, subject to Section 3, on the first day of the month
following the later of (1) the Employee’s Termination of Employment, or (2) the
Employee’s       birthday, and shall be paid in the form of a monthly annuity
for the life of the Participant.

- 3 -



--------------------------------------------------------------------------------



 



      In the event the benefits described in Section 1(c)(iii) above are not
payable immediately because the Employee has not met the service requirements in
the Retirement Plans, for purposes of this section, the benefits will be reduced
for early commencement in the same manner as if the Employee met the service
requirement for immediate commencement.         For purposes of
Section 1(c)(i)(B)(I), the account balances related to the Savings Plans will be
determined by (y) assuming the Employee received in an account held for the
Employee under the Savings Plans the maximum amount of matching contributions
for each year he was an employee and eligible to participate in the Savings
Plans and (z) using the actual contributions made by Timken for all other
purposes to the Savings Plans. For purposes of Section 1(c)(i)(B)(II), the
account balances related to the Savings Plans will be determined by assuming the
Employee received in an account held for the Employee under the Savings Plans
the maximum amount of matching contributions at the rate of 4.5% of the
Employee’s Gross Earnings (as defined in the Savings Plans on the date hereof)
for each year he was an employee and eligible to participate in the Savings
Plans. For purposes of Section 1(c)(i)(B), interest will be credited to such
account at a rate of eight percent (8%) per annum beginning at the end of the
year to which the contributions are attributable. The monthly annuity will be
that which could be purchased on the date of the Employee’s Termination of
Employment with the account balance at the date that Excess Benefits are to
commence under this Section 1(c) from an insurance company which at the time of
purchase has the highest rating by A. M. Best assuming that the annuity is
purchased with assets from a qualified retirement plan, is based on group rates,
is on a no commission basis and is payable for the Employee’s lifetime, with no
continuation after the Employee’s death.         Notwithstanding the foregoing
provisions of this subsection (c), if the Employee’s benefit payable under this
subsection (c) commences prior to attaining age 62, such benefit (before the
reductions described in Sections 1(c)(i)(B) and 1(c)(iii) are made) shall be
reduced by 4% for each year by which the commencement date of the benefit
precedes age 62.     (d)   If a married Employee is eligible for a benefit under
Section 1(c), his surviving spouse shall be entitled to a monthly benefit after
the death of the Employee as follows:

  (i)   If a married Employee dies after the Employee has started to receive the
benefit provided for under Section 1(c), the Employee’s surviving spouse shall
be entitled to receive an immediate monthly benefit equal to 50% of the amount
the Employee was receiving pursuant to Section 1(c). Such benefit will commence
on the first day of the month next following the month of the Employee’s death.

- 4 -



--------------------------------------------------------------------------------



 



  (ii)   If a married Employee dies before the Employee has started to receive
the benefit provided for under Section 1(c) but after having been an elected
officer of Timken for five or more years, the Employee’s Surviving Spouse shall
be entitled to a monthly benefit equal to 50% of the amount the Employee would
have received pursuant to Section 1(c) if the Employee had commenced to receive
that monthly benefit at the Surviving Spouse’s benefit commencement date
specified below, determined by taking into account the Employee’s Final Average
Earnings and years of Continuous Service as of the Employee’s date of death. The
surviving spouse’s benefit payments pursuant to this subsection (ii) will
commence on the first day of the month next following the later of (A) the
Employee’s death, or (B) the date on which the Employee would have reached age
          .     (iii)   Monthly payments to a surviving spouse pursuant to this
Section 1(d) shall be made until the spouse’s death.

2. (a)    If (i) the Employee voluntarily terminates employment with Timken
prior to having been an elected officer of Timken for five or more years,
(ii) Timken discharges the Employee or requests that he resign his employment,
prior to the Employee having been an elected officer of Timken for five or more
years, or (iii) the Employee’s employment with Timken terminates for Cause, no
Excess Benefits shall become due and payable to the Employee and this Agreement
shall be considered terminated.     (b)   For purposes of this Section 2, a
termination shall be deemed to have been for “Cause” only if based on the fact
that the Employee has done any of the following acts and such is materially
harmful to Timken:

  (i)   An intentional act of fraud, embezzlement or theft in connection with
the Employee’s duties with Timken and resulting or intended to result directly
or indirectly in substantial personal gain to the Employee at the expense of
Timken;     (ii)   Intentional wrongful disclosure of secret processes or
confidential information of Timken or any of its subsidiaries; or     (iii)  
Intentional wrongful engagement in any Competitive Activity which would
constitute a material breach of the Employee’s duty of loyalty to Timken.      
  For purposes of this Section 2, the term “Competitive Activity” shall mean the
Employee’s participation, without the written consent of an officer of Timken,
in the management of any business enterprise if such enterprise engages in
substantial and direct competition with Timken and such

- 5 -



--------------------------------------------------------------------------------



 



      enterprise’s sales of any product or service competitive with any product
or service of Timken amounted to 25% of such enterprise’s net sales for its most
recently completed fiscal year and if Timken’s net sales of said product or
service amounted to 25% of Timken’s net sales for its most recently completed
fiscal year. “Competitive Activity” shall not include (A) the mere ownership of
securities in any enterprise and exercise of rights appurtenant thereto or
(B) participation in the management of any enterprise or business operation
thereof other than in connection with the competitive operation of such
enterprise.

      For purposes of this Section 2(b), no act, or failure to act, on the part
of the Employee shall be deemed “intentional” unless done, or omitted to be
done, by the Employee not in good faith and without reasonable belief that his
action or omission was in or not opposed to the best interest of Timken.
Notwithstanding the foregoing, the Employee shall not be deemed to have been
terminated for “Cause” hereunder unless and until there shall have been
delivered to the Employee a copy of a resolution duly adopted by the affirmative
vote of not less than three-quarters of the Directors then in office at a
meeting of the Directors called and held for such purpose (after reasonable
notice to the Employee and an opportunity for the Employee, together with his
counsel, to be heard before the Directors), finding that, in the good faith
opinion of the Directors, the Employee had committed an act set forth in
subsection (b) of this Section and specifying the particulars thereof in detail.
Nothing herein shall limit the right of the Employee or his beneficiaries to
contest the validity or propriety of any such determination.

3.   Notwithstanding any provision of this Agreement to the contrary, if the
Employee is a “specified employee,” determined pursuant to procedures adopted by
Timken in compliance with Section 409A of the Code, on the date the Employee
Terminates Employment and if any portion of the payments to be received by the
Employee are by reason of his Termination of Employment, then to the extent
necessary to comply with Section 409A, amounts that would otherwise be payable
pursuant to this Agreement during the six-month period immediately following the
Employee’s Termination of Employment will instead be paid or made available on
the earlier of (i) the first business day of the seventh month after the date of
the Employee’s Termination of Employment, or (ii) the Employee’s death. Any
benefit payments that are scheduled to be paid more than six months after such
Employee’s Termination of Employment shall not be delayed and shall be paid in
accordance with the schedule prescribed by Sections 1(a) and 1(c), as
applicable.

4. (a)    For purposes of this Agreement, “Terminates Employment” and
“Termination of Employment” shall mean a termination of employment (within the
meaning of

- 6 -



--------------------------------------------------------------------------------



 



      Treasury Regulation Section 1.409A-1(h)(1)(ii)) with Timken and any member
of its controlled group (as such term is used for purposes of ERISA and the
Code, except that a 50% ownership or common control threshold shall be used to
determine controlled group status instead of an 80% ownership or common control
threshold). For purposes of the preceding sentence a termination of employment
shall also include a permanent decrease in the level of bona fide services
performed by the Employee after a certain date to a level that is 20% or less of
the average level of bona fide services performed by the Employee over the
immediately preceding 36-month period.

  (b)   Any references to the Employee’s Spouse herein shall mean the Employee’s
Spouse at the time of the Employee’s death or commencement of Participant’s
Excess Benefits, whichever is applicable, under the Retirement Plans or Savings
Plans if the Employee is not a participant in the Retirement Plans, provided
that if a qualified domestic relations order provides that a former spouse of
the Employee is to be considered the Employee’s Spouse for purposes of pension
benefits, Timken shall consider such former spouse of the Employee to be the
Employee’s Spouse for purposes of this Agreement.

5.   This Agreement shall be binding upon and shall inure to the benefit of
Timken and the Employee and their respective successors and assigns; provided,
however, that, except as set forth herein, no rights to any benefit under this
Agreement shall be transferable or assignable by the Employee or any other
person, or be subject to alienation, encumbrance, garnishment, attachment,
execution or levy of any kind, voluntary or involuntary. Any such attempted
assignment or transfer shall terminate this Agreement and Timken shall have no
further liability hereunder.   6.   Timken is hereby designated as the Named
Fiduciary of this Agreement, in accordance with ERISA. The Named Fiduciary shall
have the authority to control and manage the operation and administration of
this Agreement and is hereby designated as the Agreement Administrator.   7.  
The obligations of Timken hereunder constitute an unsecured promise of Timken to
make payment of the amounts provided for in this Agreement. No property of
Timken is or shall be, by reason of this Agreement, held in trust for the
Employee, or any other person, and neither Employee nor any other person shall
have, by reason of this Agreement, any rights, title or interest of any kind in
or to any property of Timken.       Notwithstanding the foregoing paragraph,
upon the earlier to occur of (i) a Change of Control that involves a transaction
that was not approved by the Board of Directors, and was not recommended to
Timken’s shareholders by the Board of Directors, (ii) a declaration by the Board
of Directors that the trusts under the Employee Excess Benefits Agreements
should be funded in connection with a Change of Control that involves a
transaction that was approved by the Board of Directors, or was recommended to
shareholders by the Board of Directors, or (iii) a declaration by the Board of
Directors

- 7 -



--------------------------------------------------------------------------------



 



    that a Change of Control is imminent, Timken shall promptly, to the extent
it has not previously done so, and in any event within five business days fund a
trust established for the sole purpose of the payment of the amounts payable
under this Agreement. The amount to be contributed by Timken prior to the Change
of Control shall be calculated, using the actuarial assumptions set forth in
Exhibit A, by Watson Wyatt & Company or another independent actuary appointed by
Timken. Notwithstanding any provision of this Agreement to the contrary, no
amount shall be transferred to a trust in accordance with this paragraph if,
pursuant to Section 409A(b)(3)(A) of the Code, such amount would, for purposes
of Section 83 of the Code, be treated as property transferred in connection with
the performance of services. Upon a Change of Control, the rights of the
Employee under this Agreement shall be fully vested and shall be forfeited only
if the Employee voluntarily terminates his employment prior to completing five
years of service as an elected officer of Timken.       For purposes of this
Agreement, “Change of Control” shall mean the occurrence of any of the following
events:

    (a)   The sale or transfer of all or substantially all of the assets of
Timken; or the merger, consolidation or reorganization of Timken with or into
another corporation or entity with the result that upon the completion of the
transaction, less than 51% of the outstanding securities entitled to vote
generally in the election of directors or other capital interests of the
surviving corporation or entity are owned, directly or indirectly, by the
pre-transaction shareholders of Timken;     (b)   A Schedule 13D or 14D-1F
report (or any successor schedule, form or report promulgated pursuant to the
Securities Exchange Act of 1934 (the “Exchange Act”)), is filed with the United
States Securities and Exchange Commission (the “SEC”) disclosing that any person
(including a person as defined in Sections 13(d)(3) or 14(d)(2) of the Exchange
Act) has become the beneficial owner (as defined in SEC Rule 13d-3) of
securities representing 30% or more of the combined voting power of the
outstanding shares of Timken;     (c)   Timken files a report or proxy statement
with the SEC that includes a disclosure, including, but not limited to, a
disclosure in Item 1 of Form 8-K or Item 6(e) of Schedule 14A, that a change of
control of Timken has or may have occurred or will or may occur in the future
pursuant to any existing contract or transaction; and     (d)   The individuals
who at the beginning of any two consecutive calendar year period constituted the
Board of Directors cease for any reason to constitute a majority of the Board of
Directors; provided, however, this subsection (d) shall not apply if the
nomination of each new Director elected during such two-year period was approved
by the vote of at least two-thirds of the Directors of Timken still in office
who were Directors of Timken on the first day of such two-year period.

- 8 -



--------------------------------------------------------------------------------



 



8.   In the event that, in its discretion, Timken purchases an insurance policy
or policies insuring the life of the Employee to allow Timken to recover in
whole or in part, the cost of providing the benefits under this Agreement,
neither the Employee nor any beneficiary shall have any right whatsoever
therein; Timken shall be the sole owner and beneficiary of such insurance policy
or policies and shall possess and may exercise all incidents of ownership
therein.   9.   All questions of interpretation, construction or application
arising under this Agreement shall be decided by the Board of Directors of
Timken and its decision shall be final and conclusive upon all parties. Timken,
in its discretion, shall make all determinations as to rights to benefits under
this Agreement. Any decision by Timken denying a claim for benefits under this
Agreement shall be stated in writing and delivered or mailed to the Employee or
the Employee’s Spouse. Such decision shall (i) be made and issued in accordance
with the claims regulations issued by the Department of Labor, (ii) set forth
the specific reasons for the denial of the claim, and (iii) state that the
decision may be appealed by the Employee.   10.   Nothing contained in this
Agreement shall be construed to be a contract of employment nor as conferring
upon the Employee the right to continue in the employ of Timken in any capacity.
It is expressly understood by the parties hereto that this Agreement relates
exclusively to Excess Benefits and is not intended to be an employment contract.
  11.   This Agreement may not be amended, altered or modified, except by a
written instrument signed by the parties hereto. This Agreement shall supersede
the provisions of the Prior Agreement and the Employee shall be entitled to
benefits solely under this Agreement.   12.   Following Termination of
Employment, the Employee shall comply with the Restriction on Competition in
paragraph 9 of the Supplemental Plan. If the Employee engages in activity
prohibited by this Section, then in addition to all other remedies available to
Timken, Timken shall be released from any obligation under this Agreement to pay
benefits to the Employee or the Employee’s Spouse under this Agreement. Any such
cessation of payments shall not reduce any monetary damages that may be
available to Timken as a result of the Employee’s breach.   13.   The failure at
any time to require performance of any provision expressed herein shall in no
way affect the right thereafter to enforce such provision; nor shall the waiver
of any breach of any provision expressed herein be taken or held to be a waiver
of any succeeding breach of any such provision or as a waiver of a provision
itself.       In the event that any provision or term of this Agreement is
finally determined by any judicial, quasi-judicial or administrative body to be
void or not enforceable for any reason, it is the agreed upon intent of the
parties hereto that all other provisions or terms of the Agreement shall remain
in full force and effect and that the Agreement shall be enforceable as if such
void or unenforceable provision or term had never been included herein.

- 9 -



--------------------------------------------------------------------------------



 



14.   Every designation, election, revocation or notice authorized or required
hereunder shall be deemed delivered to Timken: (a) on the date it is personally
delivered to Timken offices at 1835 Dueber Avenue, S.W., Canton, OH 44706-0927
or (b) three business days after it is sent by registered or certified mail,
postage prepaid, addressed to Timken at the offices indicated above. Every
designation, election, revocation or notice authorized or required hereunder
which is to be delivered to the Employee or a beneficiary shall be deemed
delivered to the Employee or beneficiary: (a) on the date it is personally
delivered to such individual (either physically or through interactive
electronic communication), or (b) three business days after it is sent by
registered or certified mail, postage prepaid, addressed to such individual at
the last address shown for him on Timken records. Any notice required hereunder
may be waived by the person entitled thereto.   15.   In the event the Employee
or the Employee’s Spouse is declared incompetent and a guardian, conservator or
other person is appointed and legally charged with the care of the person or the
person’s estate, the payments under this Agreement to which the Employee or the
Employee’s Spouse is entitled shall be paid to such guardian, conservator or
other person legally charged with the care of the person or the estate. Except
as provided hereinabove, when Timken, in its sole discretion, determines that
the Employee or the Employee’s Spouse is unable to manage his financial affairs,
Timken may make distribution(s) of the amounts payable to the Employee or the
Employee’s Spouse to any one or more of the spouse, lineal ascendants or
descendants or other closest living relatives of the Employee or the Employee’s
Spouse who demonstrate to the satisfaction of Timken the propriety of making
such distribution(s). Any payment so made shall be made at the same time and in
the same form as such benefit would be made to the Employee and shall be in
complete discharge of any liability under this Agreement for such payment.
Timken shall not be required to see to the application of any such distribution
made under this Section 15.   16.   This Agreement shall be subject to and
construed under the laws of the State of Ohio.

          IN WITNESS WHEREOF, the parties hereto have executed this Agreement on
this     day of                     , 200___.

                  THE TIMKEN COMPANY    
 
           
 
  By:        
 
Employee
     
 
William R. Burkhart    
 
           
 
  Its:   Senior Vice President & General Counsel    

- 10 -



--------------------------------------------------------------------------------



 



EXHIBIT A
The amount to be contributed to a trust fund pursuant to Section 7 of this
Agreement to insure the performance of Timken’s obligations under this Agreement
in the event of a Change of Control shall be calculated using the “applicable
mortality table,” and the “applicable interest rate” as defined in Code
Section 417(e)(3), during the third calendar month immediately preceding the
date in which the contribution to the trust fund occurs.

- 11 -